           Case 1:20-cv-11052-LLS Document 4 Filed 02/17/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SUSAN SUAREZ,

                                Plaintiff,

                         -against-

 JONATHAN FEISTMAN; MOUNT SINAI BETH
 ISRAEL; NYC RETINA-MANHATTAN;
 LIABILITY INSURANCE FOR JONATHAN                                    20-CV-11052 (LLS)
 FEISTMAN; LIABILITY BOND FOR JONATHAN
 FEISTMAN; LIABILITY INSURANCE NYC                                ORDER OF DISMISSAL
 RETINA-MANHATTAN; LIABLITY INSURANCE
 FOR MOUNT SINAI BETH ISRAEL; LIABILITY
 BOND FOR NYC RETINA-MANHATTAN;
 LIABILITY BOND MOUNT SINAI BETH ISRAEL;
 PHARMACEUTICALS/ARASTIN/SILICONE
 INSULIN NEEDLES,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action invoking the Court’s federal-question

jurisdiction. She asserts that Defendants violated her rights by not properly informing her of the

risks associated with surgery. By order dated February 17, 2021, the court granted Plaintiff’s

application to proceed in forma pauperis (“IFP”). For the reasons set forth below, the Court

dismisses this action.

                                     STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or portion thereof, that is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also dismiss a

complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While
           Case 1:20-cv-11052-LLS Document 4 Filed 02/17/21 Page 2 of 6




the law mandates dismissal on any of these grounds, the Court is obliged to construe pro se

pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the

“strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474

(2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in original).

                                         BACKGROUND

       Plaintiff brings this action asserting claims under “Title XIX, 42 USC § 1396, 42 USC

1981, 1983, 1984, 51 US Code § 20137, Insurance Law § 102(a) R53-54, 35 US Code § 7316,

28 US Code 1428, US Code 9, Title 313279 through 3733, [and] 18 US Code § 1347.” (ECF 2,

at 2.) She asserts that on or about March 6, 2019, she underwent surgery at NYC-Retina

Manhattan. Plaintiff claims that Jonathan Feistman “did not fully disclose the danger and risks

that were involved in the surgery.” (Id. at 3.) She alleges that silicone was injected into her eye

during the surgery and she now suffers from side effects “such as tremors[,] constant ear

infections[,] [and] migraines,” and that her vision has become worse. (Id.) Plaintiff seeks $10

million in damages.1




       1
          On the same day she filed this action, Plaintiff also filed another lawsuit with similar
assertions. See Suarez v. Marcus, ECF 1:20-CV-11051, 2 (CM) (S.D.N.Y. Feb. 12, 2021) (Suarez
I) In Suarez I, Plaintiff alleged that on or about April 19, 2018, she underwent eye surgery at
Retina Associates in Manhattan, and that Sergiu Marcus failed to inform her of the risks
associated with the surgery. Plaintiff claimed that as a result of the surgery, she “lost vision,
[experiences] permanent pain and [she] will have silicone and the detrimental effects of it for the
rest of [her] life.” Suarez I, ECF 1:20-CV-11051, 2, at 3. As in this action, Plaintiff also sued in
Suarez I Mount Sinai Beth Israel and “Pharmaceuticals/Arastin/Silicone Insulin Needles.” On
February 12, 2021, the Court dismissed Suarez I for lack of subject-matter jurisdiction. Suarez I,
ECF 1:20-CV-11051, 4.


                                                  2
            Case 1:20-cv-11052-LLS Document 4 Filed 02/17/21 Page 3 of 6




                                           DISCUSSION

A.      Subject-Matter Jurisdiction

        The subject-matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, a federal district court’s

jurisdiction is available only when a “federal question” is presented, or if asserting state-law

claims under the court’s diversity jurisdiction, when the plaintiff and the defendants are citizens

of different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject

matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative.”).

                 Federal-Question Jurisdiction

        Federal-question jurisdiction is available when a plaintiff’s claims arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under federal

law if the complaint “establishes either that federal law creates the cause of action or that the

plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal-question jurisdiction, without any facts demonstrating a federal law claim, does not


                                                   3
           Case 1:20-cv-11052-LLS Document 4 Filed 02/17/21 Page 4 of 6




create federal-subject-matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81

F.3d 1182, 1188-89 (2d Cir. 1996).

        Plaintiff invokes the Court’s federal-question jurisdiction and asserts that the basis for

that jurisdiction arises from several federal statutes. (See ECF 2, at 2.) But she alleges no facts

that suggest that any of her claims fall under federal laws. The Court therefore lacks federal-

question jurisdiction to consider Plaintiff’s claims.

               Diversity Jurisdiction

        Although Plaintiff does not invoke the Court’s diversity jurisdiction, the Court also

considers whether she alleges facts sufficient to do so. To establish diversity jurisdiction under

28 U.S.C. § 1332, a plaintiff must first allege that the plaintiff and the defendant are citizens of

different states. Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 388 (1998) (“A case falls within the

federal district court’s ‘original’ diversity ‘jurisdiction’ only if diversity of citizenship among the

parties is complete, i.e., only if there is no plaintiff and no defendant who are citizens of the same

State.”). An individual is a citizen of the State where she is domiciled, which is defined as the

place where a person “has [her] true fixed home . . . . and to which, whenever [s]he is absent,

[s]he has the intention of returning.” Palazzo ex rel. Delmage v. Corio, 232 F.3d 38, 42 (2d Cir.

2000). “A corporation is a citizen “of any State by which it has been incorporated and of the

State where it has its principal place of business.” 28 U.S.C. § 1332(c)(1); see also Hertz Corp. v.

Friend, 559 U.S. 77, 92-93 (2010) (a corporation’s principal place of business is its “nerve

center,” usually its main headquarters). And “a limited liability company . . . takes the citizenship

of each of its members.” Bayerische Landesbank, N.Y. Branch v. Aladdin Capital Mgmt. LLC,

692 F.3d 42, 49 (2d Cir. 2012). In addition, the plaintiff must allege to a “reasonable probability”

that the claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount.




                                                   4
           Case 1:20-cv-11052-LLS Document 4 Filed 02/17/21 Page 5 of 6




See 28 U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir.

2006) (citation and internal quotation marks omitted).

       The Court lacks diversity jurisdiction to consider this action. Based on the information

Plaintiff provides, she fails to demonstrate that she and all the defendants are citizens of different

states and that complete diversity exists. She asserts that she is a citizen of New York, and while

she does not reveal the state citizenships of all the defendants, her assertions suggest that

Defendants Feistman, NYC Retina-Manhattan, and Mount Sinai Beth Israel are also citizens of

New York. (ECF No. 2, at 1-2.)

       Because Plaintiff does not allege a claim under federal law and she fails to show that

complete diversity of citizenship exists between her and the defendants, the Court dismisses this

action for lack of subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

B.     The Court declines to grant leave to amend.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to file an amended complaint.

                                          CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.




                                                  5
          Case 1:20-cv-11052-LLS Document 4 Filed 02/17/21 Page 6 of 6




       The Court dismisses this action for lack of subject-matter jurisdiction. Fed. R. Civ. P.

12(h)(3). All other pending matters in this action are terminated.

SO ORDERED.

 Dated:   February 17, 2021
          New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 6
